_____________

                                 No. 95-3646NE
                                 _____________

Iowa Beef Processors, Inc.,            *
                                       *
                  Appellant,           *   Appeal from the United States
                                       *   District Court for the District
     v.                                *   of Nebraska.
                                       *
Robert M. Cook,   *                    [UNPUBLISHED]
                                       *
                  Appellee.            *
                                 _____________

                         Submitted:    May 13, 1996

                              Filed: May 22, 1996
                                  _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Iowa Beef Processors, Inc. (IBP) appeals from an adverse judgment in
its diversity of citizenship libel action against lawyer Robert M. Cook.
IBP contends the district court improperly found that IBP was a limited
purpose public figure in the context of the issues in this case.         We
disagree.   A review of the record and the parties' briefs shows the ruling
of the district court was correct.      IBP also contends the district court
improperly instructed the jury on the meaning of the clear and convincing
standard of proof.    Again, we disagree.    The district court has a great
deal of discretion in framing the jury instructions, and the challenged
instruction in this case properly informed the jury of the applicable law.
We thus affirm the district court.     See 8th Cir. R. 47B.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-